Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.402 Filed 01/21/21 Page 1 of 8




                            United States District Court
                            Eastern District of Michigan
                                 Southern Division

United States of America,

                   Plaintiff,                 Case No. 19-cr-20726

vs.                                           Hon. Paul D. Borman

D-1   Edward N. Robinson,

               Defendant.
________________________________/

                   Stipulated Preliminary Order of Forfeiture

      The United States of America, by and through its attorney, Adriana Dydell,

Assistant United States Attorney, and Defendant Edward N. Robinson

(“Defendant”), by and through his attorney, James Martin, submit this Stipulated

Preliminary Order of Forfeiture to the Court and stipulate and agree to the

following:

      1.     On October 31, 2019, the United States filed an Information, which

charges Defendant with one count of Conspiracy to Embezzle Union Funds, in

violation of 18 U.S.C. § 371 and 29 U.S.C. § 501(c) and one count of Conspiracy

to Defraud the United States in violation of 18 U.S.C. § 371.

      2.     The Information contains a Forfeiture Allegation which provides

notice that the United States intends to forfeit any property, real or personal, which

constitutes or is derived from proceeds traceable to the charged violations.
                                          1
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.403 Filed 01/21/21 Page 2 of 8




      3.     On or about March 2, 2020, Defendant pleaded guilty to Counts One

and Two of the Information.

      4.     In the factual basis for the Rule 11 Plea Agreement (“Rule 11”),

Defendant agreed that he and others embezzled, stole, and unlawfully and willfully

abstracted and converted assets of the United Auto Workers, for their own use

(ECF No. 29, PageID 202). As part of the scheme, Defendant agreed that he and

others obtained funds from the UAW through the submission of vouchers that

claimed the payments were for legitimate UAW expenses, but instead were used

for the personal benefit of senior UAW officials (ECF No. 29, PageID 202-03).

Defendant agreed that although the vouchers represented that the payments were

for legitimate expenses, significant portions of the funds were forwarded to outside

vendors for personal expenses including cigars, private villas, high-end liquor and

meal expenses, golfing apparel, golf clubs, and green fees (ECF No. 29, PageID

203-04).

      5.     As part of this Stipulation, Defendant agrees that he obtained the

following property as part of his participation in the described embezzlement

scheme: Titleist golf bag containing 12 golf clubs, including Titleist Driver, Titleist

21 degree Wood, Titleist 25 degree Wood, Titleist 6 Iron, Titleist 7 Iron, Titleist 8

Iron, Titleist 9 Iron, Titleist Pitching Wedge, Titleist 52 Wedge, Titleist 56 Wedge,




                                          2
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.404 Filed 01/21/21 Page 3 of 8




Titleist Wedge, Scott Cameron Putter, and Footjoy golf shoes (Asset ID 20-FBI-

007170) (the “Subject Property”).

      6.     As part of this Stipulation, Defendant agrees to forfeit the Subject

Property to the United States under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461

as property derived from proceeds traceable to his violation of 18 U.S.C. §§ 371,

501(c) as alleged in Count One of the Information.

      7.     In entering into this Stipulation, Defendant acknowledges that he

understands that forfeiture is part of the sentence that may be imposed in this case

and expressly waives his right to challenge any failure by the Court to advise him

of this when his guilty plea was accepted under Federal Rule of Criminal

Procedure 11(b)(1)(J). Defendant also expressly waives the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of forfeiture

in the charging instrument, pronouncement of forfeiture at sentencing and

incorporation of forfeiture in the judgment. In entering into this Stipulation,

Defendant also expressly waives his right under Federal Rule of Criminal

Procedure 32.2(b) to a further determination regarding the forfeitability of the

Subject Property.

      8.     In entering into this Stipulation, Defendant knowingly, voluntarily,

and intelligently waives any challenge to the described forfeiture based upon the




                                          3
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.405 Filed 01/21/21 Page 4 of 8




Excessive Fines Clause of the Eighth Amendment to the United States

Constitution.

         9.    Defendant agrees to immediate entry of this Stipulated Preliminary

Order of Forfeiture and agrees that this Order shall become final as to Defendant at

entry.

         Based on the Information, the Rule 11 Plea Agreement, this Stipulation, and

other information in the record, and under 18 U.S.C. § 981(a)(1)(C), 28 U.S.C.

§ 2461, and Rule 32.2 of the Federal Rules of Criminal Procedure, the Court finds

that the Subject Property has a nexus to Count One and ORDERS FORFEITURE

of the Subject Property to the United States for disposition according to law. Any

right, title or interest of Defendant, and any right, title or interest that his heirs,

successors or assigns have, or may have, in any of the Subject Property is

HEREBY AND FOREVER EXTINGUISHED.

         THIS COURT FURTHER ORDERS that this Stipulated Preliminary

Order of Forfeiture shall become final as to Defendant at entry and forfeiture of the

Subject Property shall be made part of the Defendant’s sentence in this case and

included in the Judgment.

         THIS COURT FURTHER ORDERS that upon entry of this Stipulated

Preliminary Order of Forfeiture and pursuant to 21 U.S.C. § 853(n) and Rule 32.2

of the Federal Rules of Criminal Procedure, the United States shall publish notice

                                             4
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.406 Filed 01/21/21 Page 5 of 8




of this Stipulated Preliminary Order of Forfeiture on www.forfeiture.gov for at

least thirty consecutive days. The United States may also, to the extent practicable,

provide direct written notice to any person or entity known to have an alleged

interest in any of the Subject Property. The aforementioned notice shall direct that

any person, other than the Defendant, asserting a legal interest in any of the

Subject Property must file a petition with the Court within thirty (30) days of the

final date of publication of notice or within thirty (30) days of receipt of actual

notice, whichever is earlier. The petition shall be for a hearing before the Court

alone, without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate the

validity of the petitioner's alleged interest in any identified Subject Property. Any

petition filed by a third party asserting an interest in any of the Subject Property

must be signed by the petitioner under penalty of perjury and must set forth the

nature and extent of the petitioner's alleged right, title or interest in any identified

Subject Property, the time and circumstances of the petitioner’s acquisition of the

right, title, or interest in any identified Subject Property, and any additional facts

supporting the petitioner's claim, and the relief sought.

      THIS COURT FURTHER ORDERS that, after the disposition of any

motion filed under Federal Rule of Criminal Procedure 32.2(c)(1)(A), and before a

hearing on any ancillary petition, the United States may conduct discovery in

accordance with the Federal Rules of Civil Procedure upon a showing that such

                                            5
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.407 Filed 01/21/21 Page 6 of 8




discovery is necessary or desirable to resolve factual issues in the ancillary

proceeding.

      THIS COURT FURTHER ORDERS that, if no one files a timely petition

for any of the Subject Property by the deadline provided in 21 U.S.C. § 853(n)(2),

then this Stipulated Preliminary Order of Forfeiture shall become the Final Order

of Forfeiture and the United States shall have clear title to the Subject Property as

provided in 21 U.S.C. § 853(n)(7) and Federal Rule of Criminal Procedure

32.2(c)(2) and shall be authorized to dispose of the Subject Property as prescribed

by law. If a third party files a petition for ancillary hearing for any of the Subject

Property, the Court shall enter an Amended Order of Forfeiture that addresses the

disposition of the third party petition(s) as provided under Federal Rule of

Criminal Procedure 32.2(c)(2).

                       [The remainder of this page left blank.]




                                           6
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.408 Filed 01/21/21 Page 7 of 8




      THIS COURT FURTHER ORDERS that it retains jurisdiction to enforce

this Order, and to amend it as necessary, pursuant to Federal Rule of Criminal

Procedure 32.2(e).



Agreed as to form and substance:

Matthew Schneider
United States Attorney

s/ ADRIANA DYDELL_______                     ______________________________
ADRIANA DYDELL                               JAMES G. MARTIN
Assistant United States Attorney             Attorney for Defendant
211 W. Fort St., Ste. 2001                   7733 Forsyth Boulevard, Suite 1900
Detroit, MI 48226                            St. Louis, MO 63105
(313) 226-9125                               (314) 889-7300
adriana.dydell@usdoj.gov                     jmartin@dowdbennett.com
[CA Bar No 239516]
                                             Dated: January __, 2021
Dated: January 19, 2021
                                             _(Signature page attached)_________
                                             EDWARD N. ROBINSON
                                             Defendant

                                             Dated: January __, 2021

*******************************************
IT IS SO ORDERED.

                                             s/Paul D. Borman
Dated: January 21, 2021                      HON. PAUL D. BORMAN
                                             United States District Judge




                                         7
Case 2:19-cr-20726-PDB-RSW ECF No. 57, PageID.409 Filed 01/21/21 Page 8 of 8




                                     8
